198 U.S. 299 (1905)
OLD DOMINION STEAMSHIP COMPANY
v.
VIRGINIA.
No. 231.
Supreme Court of United States.
Argued April, 25, 26, 1905.
Decided May 15, 1905.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
*302 Mr. William H. White for plaintiff in error.
Mr. William A. Anderson, Attorney General of the State of Virginia, for defendant in error.
*305 MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
The facts being settled, the only question is one of law. Can Virginia legally subject these vessels to state taxation? The general rule is that tangible personal property is subject to taxation by the State in which it is, no matter where the domicil of the owner may be. This rule is not affected by the fact that the property is employed in interstate transportation. Pullman's Palace Car Company v. Pennsylvania, 141 U.S. 18, in which Mr. Justice Gray, speaking for the court, said (p. 23):
"It is equally well settled that there is nothing in the Constitution or laws of the United States which prevents a State from taxing personal property, employed in interstate or foreign commerce, like other personal property within its jurisdiction."
See also Cleveland &c. Railway Co. v. Backus, 154 U.S. 439, 445; Western Union Telegraph Co. v. Taggart, 163 U.S. 1, 14.
This is true as to water as well as to land transportation. In Gloucester Ferry Company v. Pennsylvania, 114 U.S. 196, *306 217, Mr. Justice Field, in delivering the opinion of the court, after referring to certain impositions upon interstate commerce, added:
"Freedom from such impositions does not, of course, imply exemption from reasonable charges, as compensation for the carriage of persons, in the way of tolls or fares, or from the ordinary taxation to which other property is subjected, any more than like freedom of transportation on land implies such exemption."
See also Passenger Cases, 7 How. 283, in which Mr. Justice McLean said (p. 402):
"A State cannot regulate foreign commerce, but it may do many things which more or less affect it. It may tax a ship or other vessel used in commerce the same as other property owned by its citizens."
The same doctrine is laid down in the same case by Mr. Chief Justice Taney (p. 479). See also Transportation Company v. Wheeling, 99 U.S. 273. That the service in which these vessels were engaged formed one link in a line of continuous interstate commerce may affect the State's power of regulation but not its power of taxation. True, they were not engaged in an independent service, as the cabs in Pennsylvania Railroad Company v. Knight, 192 U.S. 21, but, being wholly within the State, that was their actual situs. And, as appears from the authorities referred to, the fact that they were engaged in interstate commerce does not impair the State's authority to impose taxes upon them as property. Indeed, it is not contended that these vessels, although engaged in interstate commerce, are not subject to state taxation, the contention being that they are taxable only at the port at which they are enrolled. In support of this contention the two principal cases relied upon are Hays v. The Pacific Mail Steamship Company, 17 How. 596, and Morgan v. Parham, 16 Wall. 471. Registry and enrollment are prescribed by sections 4141 and 4311, Rev. Stat., for vessels of the United States engaged in foreign and domestic commerce. Section 4141 reads:
*307 "SEC. 4141. Every vessel, except as is hereinafter provided, shall be registered by the collector of that collection district which includes the port to which such vessel shall belong at the time of her registry; which port shall be deemed to be that at or nearest to which the owner, if there be but one, or, if more than one, the husband or acting and managing owner of such vessel, usually resides."
By sections 4131 and 4311 vessels registered or enrolled are declared to be deemed vessels of the United States. As stated by Chancellor Kent, in his Commentaries, vol. 3, p. [*]139:
"The object of the registry acts is to encourage our own trade, navigation, and ship-building, by granting peculiar or exclusive privileges of trade to the flag of the United States, and by prohibiting the communication of those immunities to the shipping and mariners of other countries. These provisions are well calculated to prevent the commission of fraud upon individuals, as well as to advance the national policy. The registry of all vessels at the custom house, and the memorandums of the transfers, add great security to title, and bring the existing state of our navigation and marine under the view of the General Government. By these regulations the title can be effectually traced back to its origin."
This object does not require and there is no suggestion in the statutes that vessels registered or enrolled are exempt from the ordinary rules respecting taxation of personal property. It is true by sec. 4141 there is created what may be called the home port of the vessel, an artificial situs, which may control the place of taxation in the absence of an actual situs elsewhere, and to that extent only do the two cases referred to go.
In Hays v. Pacific Mail Steamship Company, supra, ocean steamers owned and registered in New York and regularly plying between Panama and San Francisco and ports in Oregon, remaining in San Francisco no longer than was necessary to land and receive passengers and cargo and in Benicia only for repairs and supplies, were held not subject to taxation *308 by the State of California. In the course of the opinion, by Mr. Justice Nelson, it was said (p. 599):
"We are satisfied that the State of California had no jurisdiction over these vessels for the purpose of taxation; they were not, properly, abiding within its limits, so as to become incorporated with the other personal property of the State; they were there but temporarily, engaged in lawful trade and commerce with their situs at the home port, where the vessels belonged, and where the owners were liable to be taxed for the capital invested, and where the taxes had been paid."
Clearly the ruling was that these steamers had acquired no actual situs within the State of California; that occasionally touching at ports in the State did not make them incorporated with the other personal property of the State. Hence, having no situs in California they were not subject to taxation there, but were subject to state taxation at the artificial situs established by their registry.
In Morgan v. Parham, supra, it appeared that a steamship was registered in New York, under the ownership of the plaintiff; that she was employed as a coasting steamer between Mobile and New Orleans; that she was regularly enrolled as a coaster in Mobile by her master and received a license as a coasting vessel for that and subsequent years. It was held that she was not subject to taxation by the State of Alabama. Mr. Justice Hunt, in delivering the opinion of the court, said (pp. 474, 476):
"The fact that the vessel was physically within the limits of the city of Mobile, at the time the tax was levied, does not decide the question. Thus, if a traveler on that day had been passing through that city in his private carriage, or an emigrant with his worldly goods on a wagon, it is not contended that the property of either of these persons would be subject to taxation as property within the city. It is conceded by the respective counsel that it would not have been.
"On the other hand this vessel, although a vehicle of commerce, was not exempt from taxation on that score. A steamboat, *309 or a post-coach engaged in a local business within a State may be subject to local taxation, although it carry the mail of the United States. The commerce between the States may not be interfered with by taxation or other interruption, but its instruments and vehicles may be. . . . It is the opinion of the court that the State of Alabama had no jurisdiction over this vessel for the purpose of taxation, for the reason that it had not become incorporated into the personal property of that State, but was there temporarily only."
In other words, here as in the prior case, there was no actual situs of the vessel. She had not become commingled with the general property of the State and was therefore subject to taxation at the artificial situs, the port of her registry.
In Transportation Company v. Wheeling, supra, Mr. Justice Clifford concludes his discussion with this statement (p. 285):
"From which it follows, as a necessary consequence, that the enrollment of a ship or vessel does not exempt the owner of the same from taxation for his interest in the ship or vessel as property, upon a valuation of the same, as in the case of other personal property."
Of course, if the enrollment does not exempt vessels from taxation as other personal property, the place of enrollment, whether within or without the State in which the property is actually situated, is immaterial, for other like property is taxable at its actual situs.
So far as the state authorities are concerned reference may be made to Lott, Tax Collector, v. Mobile Trade Company, 43 Alabama, 578; National Dredging Company v. The State, 99 Alabama, 462; Northwestern Lumber Company v. Chehalis County, 25 Washington, 95.
Our conclusion is that where vessels, though engaged in interstate commerce, are employed in such commerce wholly within the limits of a State, they are subject to taxation in that State, although they may have been registered or enrolled at *310 a port outside its limits. The conclusion, therefore, reached by the Court of Appeals of Virginia was right, and its judgment is
Affirmed.